Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. We are of opinion that the court erred in holding that plaintiff had failed to prove any negligence on the part of defendant. There is proof that defendant’s car was being driven fast as it approached plaintiff’s intestate and that it did not slacken its speed at all until plaintiff’s intestate was struck. The testimony that the car went but a short distance after the collision does not, as a matter of law, disprove defendant’s negligence. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.